Citation Nr: 0940885	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  02-17 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for PTSD.  This case 
was previously before the Board in March 2006, at which time 
it was remanded in order to ensure due process and for 
additional development of the record.  As the requested 
actions have been accomplished, the case is again before the 
Board for appellate consideration.  


FINDING OF FACT

There is no credible evidence that the Veteran engaged in 
combat with the enemy or that his claimed stressors occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In March 2001, November 2002 and April 2006 letters, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  The April 2006 letter advised the 
Veteran of how the VA determines a disability rating and 
assigns an effective date, and the type of evidence which 
impacts such.  The case was last readjudicated in July 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant including the service treatment and personnel 
records, VA medical records, and information from the U. S. 
Army and Joint Services Records Research Center (JSRRC) 
(formerly the U.S. Armed Services Center for Research of Unit 
Records).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting evidence and 
providing testimony at two hearings.  Thus, the Veteran has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that a 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of a veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

If, however, a veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony 
alone cannot establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

Several decisions of the United States Court of Appeals for 
Veterans Claims (Court) have affected the adjudication of 
claims for service connection for PTSD.  In approaching a 
claim for service connection for PTSD, the question of the 
existence of an event claimed as a recognizable stressor must 
be resolved by adjudicatory personnel.  If the adjudicators 
conclude that the record establishes the existence of such a 
stressor or stressors, then and only then, should the case be 
referred for a medical examination to determine the 
sufficiency of the stressor and to determine whether the 
remaining elements required to support the diagnosis of PTSD 
have been met.  In other words, if the adjudicators determine 
that the existence of an alleged stressor or stressors in 
service is not established by the record, a medical 
examination to determine whether PTSD due to service is 
present would be pointless.  Likewise, a diagnosis of PTSD 
based upon claimed stressors whose existence the adjudicators 
have not accepted would be inadequate for rating purposes.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993); West v. Brown, 7 
Vet. App. 70 (1994); and Caluza v. Brown, 7 Vet. App. 498 
(1994).

The evidence supporting the Veteran's claim includes his 
statements and some of medical findings of record.  The 
Veteran has set forth his stressors in statements, his 
testimony and in medical records.  On a statement dated in 
August 2000 he reported that he received a Combat Infantryman 
Badge and was a gunner.  On a September 2000 statement, he 
reported that his friend "E" switched places with the 
Veteran during a firefight, and that within minutes of 
switching places, "E" was killed.  The other stressor he 
reported was being told to get out of a fox hole by a Major.  
Following a request for information from the VA, the Veteran 
provided a statement summarizing his stressors in May 2001.  
He asserts that in February 1966, while on operation White 
Wing, he was assigned as a door gunner with the 1st Cavalry.  
He said they provided low level firing in support of ground 
troops, and that they received heavy incoming fire.  He 
claims he witnessed the downing of at least three choppers, 
and that his own helicopter was hit.  He reports he felt 
hopeless and guilty.  He relates that after he completed his 
tour of duty in Vietnam, he began to experience nightmares, 
flashbacks, guilt, anger and rage.  He maintains that his 
substance abuse was a way of coping with life.  

The Veteran submitted another stressor statement in August 
2006.  He said he had befriended E.R., and that they planned 
to go on rest and rehabilitation together to get away from 
the war.  He noted that he went to E.R.'s company after there 
had been no contact for a while, and was told that he had 
committed suicide by gunshot.  He again claimed to be a door 
gunner on helicopters and indicated he had been fired upon 
frequently.  He noted that fire fights and mortar attacks 
occurred frequently.  

During a hearing before the undersigned in September 2005, it 
was asserted that the Veteran had been awarded the Air Medal.  

VA outpatient treatment records disclose that the Veteran was 
seen in November 1999 and reported that he had been a 
helicopter door gunner for 12 months, and that he witnessed 
combat and bombing.  The diagnoses were PTSD, delayed onset, 
heroin dependence and alcohol abuse.  When hospitalized by 
the VA in August 2000, the Veteran stated he was a cook and 
infantryman.  He described his worst experience in service 
occurring at the beginning of his tour in Vietnam when most 
of his division was killed while on a big offensive.  He said 
he regretted the war atrocities he witnessed and the ones in 
which he participated.  

The Veteran was hospitalized by the VA from September to 
November 2000.  He related his combat trauma to having had 
two friends killed in Vietnam.  He stated that he was a door 
gunner in a helicopter unit. He stated he received fire and 
was fired upon many times.  He asserted that he had people 
killed right next to him while in combat.  He also indicated 
he witnessed missing body parts.  He claimed that he 
continued to relive these experiences in his nightmares.  The 
diagnoses were PTSD, history of alcohol dependence and 
history of drug abuse.  

On VA psychiatric examination in March 2001, the Veteran 
reported he suffered a combat injury to his right thumb 
during the Vietnam War.  He linked the war to his nightmares 
and flashbacks.  Following a mental status evaluation, the 
diagnostic impression impressions were PTSD and alcohol and 
polydrug abuse.

VA outpatient treatment records show that the Veteran was 
seen in February 2003.  He reported that he served in Vietnam 
as an infantryman assigned to the 1st Cavalry Division.  
Following several occasions where he felt like he was not 
going to survive, the Veteran recalled reaching a point where 
he "gave up" and "became the animal I didn't want to be."  

In an October 2003 statement, a VA psychologist related that 
the Veteran had been attending his PTSD psychotherapy groups 
since June 2001.  He noted the Veteran had ongoing struggles 
with nightmares, flashbacks and his tendency to isolate.  
Another VA psychologist related in November 2003 that she had 
been treating the Veteran since July 2000.  She stated the 
Veteran suffered from combat-related PTSD syndrome, 
experienced chronically since his return from Vietnam, with 
symptoms including recurrent depression, nightmares, sleep 
disturbance, flashbacks, intrusive thoughts, rage reactions, 
anxiety, hypervigilance and hyperarousal.  

The Veteran was seen in a VA outpatient treatment clinic in 
April and May 2008.  It was reported that the focus of the 
session was on the guilt the Veteran experienced due to his 
having killed a pregnant woman while on a search and destroy 
mission in Vietnam.

The Veteran has submitted daily staff journal or duty officer 
logs for the 1st Air Cavalry Division.  The entries reflect 
that aircraft had been hit, fire was returned, U.S. 
casualties were incurred, and that two Viet Cong bodies were 
found dressed in khakis.  Another entry, dated April 1966, 
shows that E.R. had shot himself in the head.  

The evidence against the Veteran's claim includes the service 
treatment and service personnel records.  As noted above, the 
Veteran reported that he received a combat injury to his 
right hand.  In fact, the service treatment records reveal 
that he sustained an open wound of the right when he was 
opening a package of frozen food with a knife while at work.  

The Veteran was in Vietnam from January 1966 to January 1967.  
Throughout the claim the Veteran has reported that he served 
as an infantryman or a helicopter door gunner.  Personnel 
records disclose that the Veteran's military occupational 
specialty was cook throughout his entire active duty, 
including the time he was in Vietnam.  It was then argued by 
and on behalf of the Veteran that while he was a cook, he 
also was a helicopter gunner.  In June 2007, the JSRRC 
reported that it had reviewed the morning reports submitted 
by the 11th Aviation Group for the year 1966.  It was noted 
that the records did not provide information concerning the 
Veteran's performing duties as a door gunner.  The Veteran 
has also contended that he received a Combat Infantryman 
Badge and an Air Medal.  In hearing testimony, the Veteran's 
argument for receipt of an Air Medal was that he delivered 
meals to soldiers in the field.

The Veteran has provided numerous stressors which he claims 
to have suffered in Vietnam.  The essence of most of them is 
that he was a helicopter gunner or an infantryman and that he 
was in combat.  The fact remains that there is simply no 
basis in the record to support this allegation.  His 
personnel records establish that he was a cook and, as noted 
above, the JSRRC found nothing to show he had performed the 
duties of a door gunner.  

To the extent the Veteran's May 2001 stressor statement 
indicates that his symptoms began in service, following his 
return from Vietnam, a report of medical history at the time 
of the separation examination in March 1968 shows that he 
specifically denied having nightmares or any type of nervous 
trouble.  

The Veteran also reported that he had sustained a combat 
injury to his right thumb.  The service treatment records, 
however, clearly demonstrate that he cut himself with a knife 
at work.  This would be consistent with his military 
occupational specialty as a cook.  

With respect to the stressor involving E.R., there is nothing 
in the record to corroborate that he and the Veteran were 
friends.  The Board recognizes that not every factor of a 
claimed stressor needs to be verified.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); see also Suozzi v. Brown, 
10 Vet. App. 307 (1997).  However, the underlying premise 
upon which the stressor is based still needs to be credible.  
In this case, the Veteran's stressors have changed throughout 
the course of the claim, and his assertions of combat medals 
and combat duties have not been borne out by the record.  
Indeed, he has changed his assertion as to the basis for his 
alleged receipt of an Air Medal from being a door gunner to 
taking hot meals to soldiers in the field.  

In sum, the Board finds that the Veteran's statements 
regarding his alleged stressors are so inconsistent with the 
established record that they are simply unreliable and render 
any other stressors reported, such as the suicide of alleged 
friend E.R. and the killing of a pregnant woman during a 
search and destroy mission, suspect.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can 
consider bias in lay evidence and conflicting statements of 
the veteran in weighing credibility); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) (credibility of a witness can be 
impeached by a showing of interest, bias, or inconsistent 
statements).  

While a medical provider may determine if a stressor is 
sufficient to result in PTSD, this can occur only after it 
has been established by adjudicatory personnel that that the 
stressor in fact exists.  See Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996) (an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor).  
As the Veteran's claimed stressors are not credible, any 
medical evidence diagnosing PTSD upon such claimed stressors 
is entitled to no probative value. 

The Board notes that a VA examination has not been scheduled 
on this issue.  However, in the absence of a psychiatric 
disorder in service, or credible evidence of an in-service 
event, a VA examination is not warranted.  38 C.F.R. 
§ 3.159(c)(4) (2009).

In sum, there is no evidence of PTSD in service and no 
credible evidence to support the existence of his claimed in-
service stressors.  The Board finds, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


